Citation Nr: 1737278	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-29 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Arif Syed, Counsel

INTRODUCTION

The Veteran had active service from August 1966 to April 1969. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2011 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A transcript of the hearing is associated with the electronic claims folder.

In July 2016, the Board remanded the Veteran's claim of entitlement to service connection for diabetic retinopathy as well as claims of entitlement to service connection for diabetes mellitus, type II, diabetic nephropathy, and hypertension.  Thereafter, in an October 2016 rating decision, the VA Appeals Management Center (now referred to as the Appeals Management Office) awarded service connection for the diabetes mellitus, type II, nephropathy, and hypertension claims.  The Veteran's diabetic retinopathy claim was readjudicated in an October 2016 supplemental statement of the case (SSOC).  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

In April 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


